DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
 Claims 1-2,4,8-11,13-15, and 17  have been examined in this application.
Status of Claims
	This action is in reply to the claims and remarks filed on March 26th 2021.
	Claims 1-2,4,8-11,13-15, and 17 are currently pending and have been examined.

	Response to Arguments
With respect to the rejection made under 35 U.S.C. 112,  the Applicant has cancelled claim 20, which was the claim previously rejected under 112. 
With respect to the rejection made under 35 U.S.C. 101,  the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	The Applicant states on Pages 11-12 that, “These are processes to help perform transactions in an unmanned supermarket, which is a recent technological advent.” The Examiner respectfully disagrees that the current claim set is not directed to an abstract 
	The Applicant also states on Page 12 that, “in an unmanned supermarket, for a group of people who are shopping together, each person uses a shopping cart for single user checkout, this results in waste of resources.” The Applicant further states “the claims included herein, solve a technical problem, realize automatic payments in unmanned supermarkets, and save resources thereby reciting an improvement in the unmanned supermarket field. The Examiner respectfully disagrees that the current claim set recites a technical solution, additionally, tracking users item selections in a store, and then providing users a checkout method in order to purchase the items in which they selected, is considered to be a commercial interaction, and the technology utilized to carry out the invention is merely utilized to apply the abstract idea to a modern supermarket. 
With respect to the rejection made under 35 U.S.C 103, the Applicant’s arguments have been fully considered but are moot, as a new grounds of rejection are utilized to reject the amended claim set. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, regarding claims 10-11, and 13. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: As seen in at least claim 10, the claim limitations stating “an obtaining module configured to obtain information”, “a determination module configured to determine”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language ( as seen above), “configured to obtain information”, “configured to determine”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Additionally the dependent claims (11 and 13) recite limitations that invoke 35 U.S.C. 112(f), specifically in claim 11, “wherein the obtaining module is configured to: obtain image information”. Furthermore, in claim 13, it states, “the obtaining module is further configured to obtain second action information” and “the determination module is further configured to cancel”. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of 
The limitations discussing the obtaining module are as follows, “For example, the obtaining module 501 may be implemented by cameras such as the cameras 611, 612, 613, 614 shown in FIG. 2.” These limitations can be seen in Applicants disclosure as provided above, specifically [0053]. The limitation discussing the determination module are as follows, “[0053] The determination module 502 may be implemented by one or more processors, or may be implemented with software on one or more processors.”  

A review of the specification does appear to show corresponding structure for the following limitations, as described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Paragraphs [0053] as provided above, provides that the obtaining module may be implemented with one or more cameras, as well as the determination module may be implemented using one or more processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2,4,8-11,13-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-2,4,and 8-9 are directed to a data processing method; Claims 10-11, and 13 are directed to a data processing device, which is a system; claims 14-15, and 17 are directed to a device, which is an apparatus. Therefore the claims are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 1-2,4,8-11,13-15, and 17   are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG  framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of obtaining information about a user, a container, and items in order to properly track user actions with purchasable bolded limitations:
A data processing method, comprising: obtaining, by at least one hardware processor,  information indicating that a plurality of users put one or more items into a container device  using a camera, 
wherein the information comprises a device identification of the container device,
 user identifications for distinguishing the plurality of users, 
item identifications for distinguishing the one or more items, 
and first action information indicating that the plurality of users put the one or more items into the container device wherein the items are good and the container device is a shopping cart; 
determining,  by at least one hardware processor,  a correspondence between the one or more items and the plurality of users according to the information indicating that the plurality of users put the one or more items into the container device. 
receiving, by the at least one hardware processor, a checkout request, wherein the checkout request comprises a checkout manner, the checkout manner comprising an independent payment corresponding to each of the plurality of users; 
and in response to the checkout manner comprising the independent payment being received, generating, by the at least one hardware processor, a payment list for each of the one or more users associated with the shopping cart and performing checkouts separately according to each payment list;
wherein determining the correspondence between the one or more items and the plurality of users comprises, for each item involved in the first action information:-2- identifying whether the item is put into the shopping cart after being contacted by a last user; 
and if the item is put into the shopping cart after being contacted by the last user, determining that the item is an item to be purchased by the last user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of obtaining information about users, and a container, and determining interactions with items, in an effort to track users interactions with items in an in store shopping scenario noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because tracking user’s interactions with purchasable items in a 
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 1 does recite additional elements, as seen in bold below.
A data processing method, comprising: obtaining, by at least one hardware processor, information indicating that a plurality of users put one or more items into a container device using a camera, 
wherein the information comprises a device identification of the container device,
 user identifications for distinguishing the plurality of users, 
item identifications for distinguishing the one or more items, 
and first action information indicating that the plurality of users put the one or more items into the container device wherein the items are good and the container device is a shopping cart; 
determining,  by at least one hardware processor,  a correspondence between the one or more items and the plurality of users according to the information indicating that the plurality of users put the one or more items into the container device. 
receiving, by the at least one hardware processor, a checkout request, wherein the checkout request comprises a checkout manner, the checkout manner comprising an independent payment corresponding to each of the plurality of users; 
and in response to the checkout manner comprising the independent payment being received, generating, by the at least one hardware processor, a payment list for each of the one or more users associated with the shopping cart and performing checkouts separately according to each payment list;
wherein determining the correspondence between the one or more items and the plurality of users comprises, for each item involved in the first action information:-2- identifying whether the item is put into the shopping cart after being contacted by a last user; 
and if the item is put into the shopping cart after being contacted by the last user, determining that the item is an item to be purchased by the last user.
Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 1 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). 
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 1 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-2,4,8-11,13-15, and 17  are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,911,290 B1 Gary M. Zalewski, from now on this will be referred to as Zalewski , and in view of US 2018/0260877 A1 Jajia Li, which will from .
As per claim 1, Zalewski teaches a  data processing method, comprising: obtaining, by at least one hardware processor Column 18 Lines 17-45, Column 56 Lines 1-35 (See where the WCC device may be a user’s smartphone, smart watch, or other device, which has a memory, display, and an integrated circuit in communication with the memory). information indicating that a plurality of users put one or more items into a container device using a camera, (Zalewski: at least in Column 12 Lines 20-30 (See where the system may determine when items are placed inside of a physical shopping cart, where the physical shopping cart can have detectors that can identify when specific items are placed therein, thus multiple shoppers can select items from the store shelves. The users electronic device such as a smart phone or smart watch may be paired to the physical shopping cart to determine when items are placed inside the physical shopping cart or removed.), Column 13 Lines 10-31 (See where multiple shoppers motion, interactions and actions taken by the users may be detected, and cameras can be used to determine where items are placed, determine the size of the user relative to the other users, and users can be shopping in the store while having their smart phone in their pocket. The user may also be wearing a smart watch or other device, where the user may login and identify themselves with one or more sensors at the store, which allows for the user to shop for items in the store, and items that have been taken from shelves and added to the shopping list of the user. )
Additionally, Zalewski teaches the following, user identifications for distinguishing the plurality of users, (Zalewski: at least in Column 13 Lines 7-23 (See where user 
item identifications for distinguishing the one or more items, (Zalewski: at least in Column 127 Lines 15-22 (See where weight sensors can also be placed in various locations, so as to detect motion and movement of specific items on the shelf, and differentiate between which items are being picked or interacted with when on shelf or when placed back on the shelf.), Column 124 Lines 7-21 (See where the user reaches in and removes one item from the shelf in a specific location, the weight sensor can product a change in weight data for that specific shelf region, which will be indicative of the item being removed, if the item is returned, the weight sensor can also calculate that the weight confirms the placement of the item back on the shelf.(the utilization of the weight sensor is utilized to identify which item was selected or put back, along with other sensor data), Additionally see Column 125 Lines 59-67 (See where a volume is defined for the item, when placed on the shelf, the plurality of sensors can be provided proximate the item in order to track interaction data associated with a user reaching in for the item, )
and first action information indicating that the plurality of users put the one or more items into the container device; (Zalewski: at least in Column 12 Lines 13-30), Column 13 Lines 24-35 (See where when the user is shopping for items in the store, items that have been confirmed to have been taken from shelves are added to the electronic shopping list of the user)
wherein items are goods and the container device is a shopping cart (Zalewski: at least in Column 12 Lines 20-30 (See where the system may determine when items are placed inside of a physical shopping cart, where the physical shopping cart can have detectors that can identify when specific items are placed therein, thus multiple shoppers can select items from the store shelves. The users electronic device such as a smart phone or smart watch may be paired to the physical shopping cart to determine when items are placed inside the physical shopping cart or removed.)
 determining, by at least one hardware processor, a correspondence between the one or more items and the plurality of users according to the information indicating that the plurality of users put the one or more items into the container device. (Zalewski: at least in Column 13 Lines 7-23 (See where user identification is used to differentiate the user that is shopping from one that is simply accompanying the shopping user. This may be the case where a parents shopping with children or a friend is shopping with other friends. The motion detection and limb detection can be used to determine interactions and actions taken by the user. ), Column 126 Lines 53-67 (See the example where the active shopper may be a dad who brought his kids into the store, the kids may have reached for certain items and then placed them into the shopping cart in the physical store, the items placed in the shopping cart are detected proximate the dads 
receiving, by the at least one hardware processor, a checkout request, wherein the checkout request comprises a checkout manner, the checkout manner comprising an independent payment corresponding to  the user(s) checking out; (Zalewski: at least in Column 11 Lines 1-20 (See where if a user walks out of the store, walks to an area outside of the store, or moves to another area in the store that indicates purchase, the item will be charged to the account of the user, where the charging event may cause a debit to the users credit card or payment account linked to the user account), Column 19 Lines 27-32 (See where once confirming the user has left the store with items, the server processes the electronic charge to a payment service of  the user for the specific items selected, and an electronic charge can send information to the payment service to debit the users billing account.), also see Column 126 Lines 53-67 (which describes an example of two different parties either paying together, or being able to pay for certain items separately along with the ability to transfer items from one item list to another.)
and in response to the checkout manner comprising the independent payment being received, generating, by the at least one hardware processor, a payment list for the users associated with the shopping cart and performing checkouts according to each payment list;  (Zalewski: at least in Column 23 Lines 58-67 (See where multiple person shopping lists that are accessed on multiple devices such as smartphones may 
However, Zalewski does not explicitly teach wherein the information comprises a device identification of the container device. 
	Furthermore, Li teaches a similar item tracking system, where the container device is identified and utilized to track a user’s selection of items in a store. (Li: at least in [0039]-[0042](See where the user scans the code on the shopping cart by using shopping software installed on their smartphone, the user has a member ID, and the member ID can be bound with the ID of the shopping cart, thus learning which shopping cart is used by which user, this information may be stored in a database.), [0047] Figure 4 &5)
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zalewski with these aforementioned teachings from Li with the motivation of identifying the shopping cart in a similar item 
Zalewski teaches multiple users being capable of utilizing the system, tracking their selections separately and checking out, Zalewski does suggest where multiple users can pay for different items, see at least Column 126 Lines 53-67, however Zalewski does not teach the checkout manner comprising an independent payment corresponding to each of the plurality of users and performing said checkouts separately based on the individual item lists. 
However, a similar group shopping system, Costello, teaches providing users a checkout option to checkout separately. (Costello: at least in [0050] (See where the indoor tracking system presents a first user that performs a checkout the option to pay for all the items of the group or to pay for just those items picked up by the first individual that performs a checkout at the station.), Additionally see [0060]-[0062], where the system, allows for a member to checkout from a frictionless store through payment of all items acquired by the members of the group. Additionally the system allows for a group manager to opt out of the potential group and checkout with just those items acquired by the one member in the indoor/outdoor areas. The group identification manager tracks each of the remaining members individually for those items acquired by each of the remaining members, and performs a checkout at the station for their items before exiting the frictionless store.)) 

As per claim 2, Zalewski in view of Li, in further view of Costello teaches the aforementioned features, furthermore, Zalewski  teaches wherein obtaining information indicating that a plurality of users put one or more items into a container device comprises: obtaining image information indicating that the plurality of users put the one or more items into the container device, (Zalewski: at least in Column 13 Lines 1-20 (See where a determination is made as to when one specific user is reaching for a product instead of another user that might be proximate to the same user, user identification is utilized via motion detection, skeletal and limb detection and tracking can be used to determine the motions, interactions locations and actions taken by the user, cameras may be used to determine a user’s hand approaching a specific area, and the size of a user compared to other users. These steps may aid in identify when an item is taken.) , Column 19 Lines 1-15 (See where the item can be taken by hand, in a shopping cart that’s visible to the store.))
user feature information of different users of the plurality of users and the first action information indicating that the plurality of users put the one or more items into the container device; (Zalewski: at least in Column 27 Lines 17-29 (See where the system may classify items that appear in images output from a camera located in the store. The system may also use a neural network to identify a shopper through the classification of faces that appear in images output from a camera located in the store. Wherein other facial recognition methods may be used as well as other methods, such as a wearable device or other asset coupled to the user such as a shopping cart), Column 27 Lines 36-45 (See where the retail outlet may allow a group such as a family to gather and return items and correctly associate the taken or returned items with an account, and the group may be individually identified and tracked throughout the store.)
Note: User feature information of different users is considered to be any identifiable traits of various users that are discernable or descriptive. 
 and determining the user identifications of the plurality of users according to the user feature information.  (Zalewski: at least in Column 27 Lines 36-45 (See where a group of shoppers can gather and return items and the system can correctly associate the taken or returned items with an account. The members of the group may be individually identified and tracked throughout the store, where if a single item is taken by one member of the group but returned to the shelf by another member of the group, the account associated with the group will detect the return correctly.), Additionally see where the interaction can be identified by tracking the item, motions of the user in the store, tracking the limbs of the user, tracking IDs of the user)
device identification of the container device (Li: at least in [0039]-[0042](See where the user scans the code on the shopping cart by using shopping software installed on their smartphone, the user has a member ID, and the member ID can be bound with the ID of the shopping cart, thus learning which shopping cart is used by which user, this information may be stored in a database.),  also see [0047], Figure 4 &5, see  [0098]-[0099] which discuss scanning a QR code with a smartphone, where the QR code is attached to the container, and is used to associated the user account with the container ID) )
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zalewski with these aforementioned teachings from Li with the motivation of identifying the shopping cart in a similar item tracking, and frictionless store system, such an improvement would improve efficiency of payment processing, and provide for more accuracy in confirming which items are to be added to the users order list, thus tracking the shopping cart, would alleviate some these confusions, and would alleviate such inaccuracies. (Li: at least in [0007]) 

As per claim 4, Zalewski in view of Li, in further view of Costello teaches the aforementioned features, furthermore, Zalewski  teaches obtaining second action information indicating that one or more items are taken out from the container device; (Zalewski: at least in Column 15 Lines 60-67 (See where interactions between the physical shopping cart and the electronic shopping cart can occur, first to verify when items are placed into or out of the physical shopping cart), Also see  Column 12 Lines 30-47 (see where the interaction that is detected is associated with the user approaching the product, touching the product, and if a user returns the product back a return event is detected. Wherein multiple sensors can disposed to different rows of shelves and weight sensors can be used on the shelves to determine when a product is returned to the shelf.), Column 14 Lines 12-24 (See where the multiple sensors integrated throughout the store, collect information regarding the users presence and interactions with specific items, the system can determine when a specific item has been taken from a shelf, or when a certain item has been returned to the shelf.)
and cancelling a correspondence between the one or more items being taken out and one or more corresponding users. (Zalewski: at least in Column 12 Lines 30-47 (see where the interaction that is detected is associated with the user approaching the product, touching the product, and if a user returns the product back a return event is detected. Wherein multiple sensors can disposed to different rows of shelves and weight sensors can be used on the shelves to determine when a product is returned to the shelf.), Column 18 Lines 24-32 (See where the user can be charged for the item in the shopping cart, when the item has been determined to have been removed from the store or area by the systems determinations.), Also see Column 27 35-45 (See where 
As per claim 8, Zalewski in view of Li, in further view of Costello teaches the aforementioned features, furthermore, Zalewski teaches wherein obtaining image information indicating that a plurality of users put one or more items into a container device comprises: obtaining, by the at least one hardware processor, the image information indicating that the plurality of users put the one or more items into the container device by the camera being provided on the shopping cart or in an environment in which the shopping cart resides in. (Zalewski: at least in Column 18 Lines 59-67 & Column 19 Lines 1-20 (See where sensors affiliated with items used to track interactions with the specific item, can be used to add the item to an electronic cart of the user having a user account for processing the transaction, wherein this may be after the user takes the item from the shelf, and the item can be taken by hand or in a shopping cart that’s visible to the store.), Column 26 Lines 15-25 (See where sensors and cameras are placed near the floor or below the shelf, or on the ceiling look downwards for detection an event of taking or replacing item on a shelf, the cameras or sensors may be placed on shelfs, on carts or basket.) , Also see Column 11 Lines 30-43 for a discussion on how the various sensors can work with one another to make determinations about specific interactions with items and the users)
As per claim 9, Zalewski in view of Li, in further view of Costello teaches the aforementioned features, furthermore, Zalewski teaches wherein identifying user feature 134844-2247-6165.1Our Ref.: LZ1809801CN01-US information of different users comprises: identifying respective biometric feature information of the plurality of users, wherein the biometric feature information comprises at least one of facial feature information, gait feature information, sound feature information or fingerprint feature information. (Zalewski: at least in Column 16 Lines 37-45 (See where the biometric processing can be utilized to identify when specific users are located throughout the store or entering the store. The biometric processing can be used in order to identify users entering the store, without requiring the user to provide a phone or code to enter the store for identification, the biometric processing can also be used by allowing the user to place his finger, eyes, or other bio feature in front of the sensors in order to detect the user. )
As per claims 10-11, and 13: Claims 10-11, and 13 are a data processing device. Claims 10-11, and 13 recite limitations that are parallel in nature to those addressed above in claim 1-2,4, and 8-9, which are directed to a method. Claims 10-11 and 13 are therefore rejected for the same reasons and rationale as set forth above in claims 1-2,4, and 8-9.  Claim 10 additionally recites an obtaining module, and a determination module, these are interpreted as a camera and a processor respectively. This interpretation can be seen in the 112(f) discussion above. Zalewski teaches an obtaining module (camera) at least in Column 11 Lines 32-40 (See where the sensors used to track the items and users throughout the store, may be image sensors, such as cameras.), Figure 1B, Column 6 Lines 57-58), also see Column 15 Lines 9-24). Zalewski also teaches a determination module (processor) at least in Column 18 Lines 17-45, Column 56 Lines 1-35 (See where the WCC device may be a user’s smartphone, smart watch, or other device, which has a memory, display, and an integrated circuit in communication with the memory).
As per claims 14-15, and 17: Claims 14-15, and 17 are a device. Claims 14-15, and 17 recite limitations that are parallel in nature to those addressed above in claim 1-2,4, and 8-9 which are directed to a method. Claims 14-15, and 17 are therefore rejected for the same reasons and rationale as set forth above in claims 1-2,4, and 8-9. Claim 14 recites a processor, a memory storing program instructions executable by the processor Zalewski: at least in, Column 18 Lines 17-45, Column 56 Lines 1-35 (See where the WCC device may be a user’s smartphone, smart watch, or other device, which has a memory, display, and an integrated circuit in communication with the memory), also see Column 136 Lines 19-35 for more discussion on processing the tracking of items, users, and shopping carts, via cloud and local processing.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Devin Coldewey, “Inside Amazon’s surveillance powered no checkout convenience store”. TechCrunch. This will now be referred to as Coldewey. Coldewey generally discloses an Amazon Go store, which captures images with cameras that are then sent to a CPU in order to identify the user in the store, which picked up the item. The system also uses depth sensing cameras. The system is capable of watching users throughout the entire store, therefore the various cameras continue to track the user, and the items that are picked up. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/           Primary Examiner, Art Unit 3625